Title: To James Madison from Sylvanus Bourne, 21 February 1803 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


21 February 1803, Baltimore. Sends another parcel of Leiden Gazettes up to 24 Dec. 1802 and notes that the latest issue contains an account of the arrival of General Victor at The Hague, together with the staff of the army destined for Louisiana. “Indeed no further doubts can now be indulged as to the certainty of the preparations making for that expedition.” Captain Gardner has just arrived at Baltimore from Texel with the names of several American ships chartered by France to carry troops to New Orleans. Has long known Gardner as “a man to whose word every confidence is due.” It was supposed the fleet would sail from the Netherlands in late January. Adds in a postscript that he hopes “to visit Washington again before many days.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.



   
   A full transcription of this document has been added to the digital edition.

